—Judgment, Supreme Court, New York County (John Bradley, J.), rendered September 11, 1995, convicting defendant, after a jury trial, of intimidating a victim or witness in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
We find that totality of the record establishes that defendant voluntarily, knowingly, and intelligently waived his rights under People v Antommarchi (80 NY2d 247, 250), to be present at certain sidebar conferences with prospective jurors. Although the waiver was conveyed by counsel, defendant was clearly aware of his -right to be present, since he exercised that right by participating in other such conferences (People v San*93tana, 247 AD2d 201, lv denied 91 NY2d 977) and was present when counsel thereafter waived in open court. Concur — Lerner, P. J., Ellerin, Andrias and Saxe, JJ.